Order filed March 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00456-CR
                                    ____________

                      ROMAN RAMIREZ-MEMIJE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1256139


                                        ORDER
       The reporter's record in this case was originally due July 18, 2011. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court.

       We order B.J. Orsack to file the record in this appeal on or before April 12, 2012.

                                     PER CURIAM